DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-26 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 14 May 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) and further in view of Garcia Saban (US Publication 20090155743) and Gil Mur (US Publication 20160120627).
In regards to Claim 14, Delanoue teaches a dental implant (Delanoue, Figure 2) extending along a first longitudinal axis between a proximal end and a distal end, comprising:
a proximal endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) intended to be embedded in the jawbone of the patient
a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8) continuing the proximal endosseous portion away from the proximal end and intended to protrude from the jawbone of the patient, said distal implant portion comprising an outer surface have a roughness Ra of less than or equal to 0.2 μm (Delanoue [line 121-127])
an inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20)
the distal implant portion extends by a height (H) (Delanoue [line 116-119], Figure 1 height of neck 8) along the first longitudinal axis (I-I) in the direction of the distal end from a base to a top, widening from the base to the top in the direction away 
Delanoue is silent to the base having a diameter, D1, smaller than a diameter, D2, of the adjacent proximal endosseous portion so as to form a first annular groove and the height (H) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm.
Garcia Saban is in the same field of endeavor as the application and teaches the base (Garcia Saban [0028], Figure 1 base of head 2) having a diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14). According to Garcia Saban, the tapering to have a diameter smaller than another diameter of the proximal endosseous portion is used to prevent deformation and increase stability. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue with the diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion, so as to form a first annular groove (Garcia Saban [0027 and 0028], Figure 1 groove between head 2 and threads 14) since such a modification would provide the predictable result of preventing deformation and increasing stability during the tightening torque.
Gil Mur is in the same field of endeavor as the application and teaches the height, H, (Gil Mur [0023 and 0037], Figure 2 height h1) by which the distal implant portion extends from its base to its top is between 1.2 mm and 1.5 mm (Gil Mur [0037], Figure 2 height h1 “0.5 mm to 2.0 mm”). According to Gil Mur (Gil Mur [0024]), the implant’s distal characteristics give it 
In regards to Claim 17, Delanoue in view of Garcia Saban and Gil Mur teaches an implant wherein the endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) is provided with an external thread (Delanoue [line 120-121], Figure 1 self-tapping thread 12) which extends in the direction of the distal end of the dental implant and is interrupted before the first annular groove.
In regards to Claim 20, Delanoue in view of Garcia Saban and Gil Mur teaches an implant wherein the inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprises a portion of non-circular cross section (Delanoue [line 130-134], Figure 2 hexagonal housing 16).
In regards to Claim 21, Delanoue in view of Garcia Saban and Gil Mur teaches the inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprises, in the distal implant portion, a frustoconical inner bearing surface widening (Delanoue [line 144-146], Figure 2 opening 22) toward the distal end away from the first longitudinal axis.
In regards to Claim 22. Delanoue in view of Garcia Saban and Gil Mur teaches the distal implant portion (Delanoue [line 116-119], Figure 1 neck 8) comprises a frustoconical outer surface having an angle, A2, (Delanoue [line 144-146], Figure 2 angle of neck 8) substantially .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743) and Gil Mur (US Publication 20160120627) and further in view of Lazzara (US Publication 5022860).
In regards to Claim 15, Delanoue in view of Garcia Saban and Gil Mur teaches diameter, D1, (Garcia Saban [0027], Figure 1 lower/smaller area of head 2) smaller than a diameter, D2, (Garcia Saban [0027], Figure 1 diameter of thread 11) of the adjacent proximal endosseous portion. Delanoue in view of Garcia Saban and Gil Mur is silent to having a maximum external diameter, D3, of less than or equal to 3 mm. Lazzara is in the same field of endeavor as the application and teaches the dental implant having a maximum external diameter, D3, (Lazzara [9], Figure 1 Dp = 2.80 mm) of less than or equal to 3 mm. The smaller diameter, D3, of Lazzara is used so that dental implants can be installed in thinner parts of the human jawbone (Lazzara [7]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur with a maximum external diameter, D3, (Lazzara [9], Figure 1 Dp = 2.80 mm) of less than or equal to 3 mm as taught by Lazzara since such a modification would provide the predictable result of installation of implants into thinner areas of the human jawbone.
Claim 16Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743) and Gil Mur (US Publication 20160120627) and further in view of Anitua Aldecoa (US Publication 20080227057).
In regards to Claim 16, Delanoue teaches a proximal endosseous portion (Delanoue [line 116-119], Figure 1 sleeve 2) and a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8). Delanoue is silent to the ratio between the diameter, D2, of the adjacent proximal endosseous portion and the diameter, D1, of the base being between 1.09 and 1.50. Anitua Aldecoa is in the same field of endeavor as the application and teaches the ratio between the diameter, D2, (Anitua Aldecoa [0079], Figure 1 diameter d4 of 3.5 mm) and the diameter, D1, (Anitua Aldecoa [0079], Figure 1 diameter d3 of 2.8-3.0 mm) of the base being between 1.09 and 1.50 (Anitua Aldecoa [0079], calculated ratio of 1.17 to 1.25). According to Anitua Aldecoa [0022], these measurements allow for better torque resistance during implant implementation and mastication. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur with the ratio between the diameter, D2, (Anitua Aldecoa [0079], Figure 1 diameter d4 of 3.5 mm) and the diameter, D1, (Anitua Aldecoa [0079], Figure 1 diameter d3 of 2.8-3.0 mm) of the base being between 1.09 and 1.50 (Anitua Aldecoa [0079], calculated ratio of 1.17 to 1.25) as such a modification would provide the predictable result of increasing the durability of the implant during implementation.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743) and Gil Mur (US Publication 20160120627) and further in view of Wang (US Publication 20140302459).
In regards to Claim 18, Delanoue in view of Garcia Saban and Gil Mur teaches a dental implant. Delanoue in view of Garcia Saban and Gil Mur are silent to the dental implant being made of titanium, or titanium alloy, or of zirconia, or zirconia alloy. Wang is in the same field of 
In regards to Claim 19, Delanoue in view of Garcia Saban and Gil Mur teaches a distal implant portion (Delanoue [line 116-119], Figure 1 neck 8). Delanoue in view of Garcia Saban and Gil Mur are silent to the dental implant being anodized in a pink color. Wang is in the same field of endeavor as the application and teaches the dental implant being anodized in a pink color (Wang [0065], “pink coloring agent may be obtained by dissolving manganese oxide in aluminum oxide”). The anodization in a pink color is used for aesthetic value and may imitate the natural appearance, for example, near the gum (Wang [0062]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the implant as taught by Delanoue in view of Garcia Saban and Gil Mur with the distal implant portion anodized in a pink color (Wang [0065]) since such a modification would provide the predictable result of imitating the natural appearance of the gums.
Claims 23 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delanoue (French Publication 2931056) in view of Garcia Saban (US Publication 20090155743) and Gil .
In regards to Claim 23, Delanoue in view of Garcia Saban and Gil Mur teaches a dental implant (see “In regards to Claim 21…”). Delanoue in view of Garcia Saban and Gil Mur are silent to a dental prosthetic component in the form of a dental abutment or dental prosthesis, comprising a proximal male portion intended to be received by conical fitting in the frustoconical inner bearing surface of the dental implant, in which the dental prosthetic component comprises a middle portion, adjacent to the proximal male portion and having an external cross section that increases progressively away from the proximal male portion so as to form a second annular groove with the distal end of the dental implant. Hurson is in the same field of endeavor and teaches a dental prosthetic component (Hurson [0078], Figure 2A-C abutment 100) in the form of a dental abutment or dental prosthesis, comprising a proximal male portion (Hurson [0078], Figure 2A interlock portion 106) intended to be received by conical fitting in the frustoconical inner bearing surface of the dental implant, in which the dental prosthetic component comprises a middle portion (Hurson [0078], Figure 2A waist 101), adjacent to the proximal male portion and having an external cross section that increases progressively away from the proximal male portion so as to form a second annular groove (Hurson [0078-0080], Figure 2A conical region 104) with the distal end of the dental implant. The dental abutment/prosthesis of Hurson is used because the abutment serves as a support for single tooth restoration (Hurson [0077]). The annular groove formed with the distal end of the dental implant is used for providing a better seal between the mating component and the dental implant, preventing bodily fluids and bacteria from entering (Hurson [0073 and 0088]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the dental implant 
In regards to Claim 24, Delanoue in view of Garcia Saban and Gil Mur teaches the distal implant portion extends by a height (H) (Delanoue [line 116-119], Figure 1 height of neck 8) along the first longitudinal axis (I-I) in the direction of the distal end from a base to a top, widening from the base to the top in the direction away from the longitudinal axis (I-I) (Delanoue [line 117-119], Figure 1 “slightly flared” neck 8). Delanoue in view of Garcia Saban and Gil Mur is silent to the ratio between the diameter, D4, of the top and the diameter, D5, of the proximal male portion of the dental prosthetic component, located at said top when the dental prosthetic component is fitted into the frustoconical inner bearing surface of the dental implant is between 1.2 and 1.4. Hurson is in the same field of endeavor as the application and teaches the ratio (Hurson [0089], Figure 6 N-N) between the diameter, D4, (Hurson [0089], Figure 6 width of the top surface) of the top and the diameter, D5, (Hurson [0089], Figure 6 width of tapered waist 101) of the proximal male portion of the dental prosthetic component, located at said top when the dental prosthetic component is fitted into the frustoconical inner bearing surface of the 
In regards to Claim 25, Delanoue in view of Garcia Saban and Gil Mur teaches an inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprises an internally threaded proximal portion an inner connection recess (Delanoue [line 130-134], Figure 2 tapped area 18). Delanoue in view of Garcia Saban and Gil Mur is silent to the dental prosthetic component in the form of a screw-retained dental abutment/prosthesis, comprising a through-opening for the passage of a fixation screw. Hurson is in the same field of endeavor and teaches the dental prosthetic component in the form of a screw-retained dental abutment/prosthesis (Hurson [0086], Figure 6 abutment 100), comprising a through-opening (Hurson [0082], Figure 2C inner bore 110) for the passage of a 
In regards to Claim 26, Delanoue in view of Garcia Saban and Gil Mur teaches an inner connection recess (Delanoue [line 130-134], Figure 2 combination of hexagonal housing 16, a tapped area 18, and a bottom wall 20) comprising a portion of non-circular cross section (Delanoue [line 130-134], Figure 2 hexagonal housing 16). Delanoue in view of Garcia Saban and Gil Mur is silent to the proximal male portion of the dental prosthetic component comprising a portion of non-circular cross section adapted to cooperate with the portion of non-circular cross section of the inner connection recess for rotational indexing of the dental prosthetic component with respect to the dental implant about the first longitudinal axis (I-I). Hurson is in the same field of endeavor as the application and teaches the proximal male portion (Hurson [0079], Figure 2A conical region 104) of the dental prosthetic component comprising a portion of non-circular cross section (Hurson [0079], Figure 2A interlock portion 106 with hexagonal shape in the embodiment) adapted to cooperate with the portion of non-circular cross section of the inner connection recess for rotational indexing of the dental prosthetic component with respect to the dental implant about the first longitudinal axis (I-I). The portion of non-circular cross section of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Matthew J Lo/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772